DETAILED ACTION
The Examiner acknowledges the amendments received 23 November 2021. Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
In view of the amendments received 23 November 2021, the Examiner withdraws the objection to claim 7.

Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive. Applicant argues (page 5, “Remarks”) “Applicant has amended independent Claim 1 to more affirmatively recite structure and related functionality.”
In response to applicant's argument that the claims are required to be placed thoracically, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chamoun et al (U.S. 5,458,117). Chamoun discloses (Figure 1) a first set of medical leads designated to connect to a subject; a second set of medical leads designated to connect to a subject; a signal generating system that (i) provides a first by to generate a hybrid signal, and that monitors the hemodynamics based at least in part on said hybrid signal, wherein said hybrid signal comprises a linear combination of powers of said first and said second input electrical signals; and a display device (col. 10, lines 19-23) providing a graphical output indicative of said combination of input signals sensed from said subject, and displaying said monitored hemodynamics received from said signal processing system.
As the functional language and statement of intended use of claim 1, these have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Chamoun utilizes the medical leads as claimed by the applicant, Chamoun is therefore capable of being used in the left part of the thorax and the right part of the thorax. In addition nothing prevents Chamoun’s system from being used thoracically. Therefore, they are capable of connection to a patient’s torso.
Regarding claim 2, Chamoun discloses (col. 9, lines 30-52) said first and said second output electric signals are independent from each other.
Regarding claim 3, Chamoun discloses (col. 9, lines 30-52) said first and said second output electric signals are mutually dependent signals.
Regarding claim 4, Chamoun discloses (col. 9, lines 30-52) said hybrid signal comprises a linear combination of said input electrical signals.
Regarding claim 5, Chamoun discloses (col. 9, lines 30-52) said hybrid signal comprises a non-linear combination of said input electrical signals.
Regarding claim 6, Chamoun discloses (col. 3, lines 47-65) said processing system is configured to extract a phase component from each of said first and said second input electrical signals, and wherein said combining comprises forming a combination between said phase components of said first and said second input electrical signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chamoun et al (U.S. 5,458,117) in view of Ward (U.S. 2009/0287102). Chamoun . 
Ward, however, discloses (par. 0082, 0097-0098, 0102-0103 and 0117-0119) medical leads for extracting amplitude components from a patient electrical signal. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the phase component extraction as taught by Chamoun, with the amplitude extraction of Ward, because the applicant has not disclosed the use of amplitude extraction provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the phase component extraction as taught by Chamoun, because Chamoun is able to derive hemodynamic information from a recorded patient signal as in the claimed system. Therefore, it would have been an obvious matter of design choice to modify Chamoun’s system to obtain the invention as specified in the claim.
Regarding claim 8, Ward discloses (par. 0117-0119) a demodulation system configured for demodulating each input electrical signal to provide an in-phase component of a respective signal, wherein said hybrid signal is a combination of said in- phase components.
Regarding claim 9, Ward discloses (par. 0117-0119) a demodulation system configured for demodulating each input electrical signal to provide a quadrature 
Regarding claim 10, Ward discloses (par. 0071) at least VET.
Regarding claim 11, Ward discloses (par. 0080) said processing system is configured to estimate exercise capacity of the subject based on said hybrid signal.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792